Case 3:17-cv-00762-MAB Document 111 Filed 11/20/20 Page 1 of 2 Page ID #1564




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FLOYD OVERTURF,                           )
                                           )
                        Plaintiff,         )
                                           )
 vs.                                       )   Case No. 3:17-CV-00762-MAB
                                           )
 WEXFORD HEALTH SOURCES, ET                )
 AL.,                                      )
                                           )
                        Defendant.

                           JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on

September 22, 2017, Defendants Wexford Health Sources and Jane Doe #3 were

DISMISSED without prejudice (Doc. 17).

       IT IS FURTHER ORDERED AND ADJUDGED that through Plaintiff’s First

Amended Complaint, Defendants Jane Doe #1, Jane Doe, #2, John Doe #1, and the

Warden of Big Muddy River Correctional Center were TERMINATED from this action

(Doc. 53).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order

entered on November 18, 2020, Defendant Kristen A. Minor was DISMISSED with

prejudice (Doc. 109).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order

entered on November 20, 2020 granting Defendants’ motions for summary judgment,

Defendants Deborah Isaacs, Brian Neal, and Gary A. Gerst were DISMISSED with



                                     Page 1 of 2
Case 3:17-cv-00762-MAB Document 111 Filed 11/20/20 Page 2 of 2 Page ID #1565




prejudice (Doc. 110).

       Judgment is entered in favor of Defendants Isaacs, Neal, and Gerst and against

Plaintiff Overturf. Plaintiff shall recover nothing and this action is DISMISSED in its

entirety.

       DATED: November 20, 2020

                                        MARGARET M. ROBERTIE,
                                        Clerk of Court

                                        BY: /s/ Jennifer Jones
                                           Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                      Page 2 of 2
